DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reopening of Prosecution after Appeal Brief
 
In view of the Appeal Brief filed on 5/17/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
 
To avoid abandonment of the application, appellant must exercise one of the following two options:
 
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
 
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                           


Response to Amendment
This Action is in response to the Amendment of 11/30/2021.  Claims 11, 15, 26 and 31 have been amended and no claims added.  Claims 11-40 are currently pending in the instant Application.
Claim Objections
Claim 40 is objected to because of the following informalities:  The limitation “wherein the rigidizer is a continuous component that extends across an anterior portion of the mask” should be deleted. Claim 40 depends on claim 26 which already recites this limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 11 and 26 recite the limitation “the rigidizer comprising 1) a rigid or semi-rigid non-foam rigidizing material” in line 8. There is a lack of support for this limitation in applicant’s specification as filed. The material of the rigidizer is described in paragraphs 153-159 and describes types of material that may be used. There is no statement that the material that can be used excludes foam. In fact, some of the material listed can be made into foam, for example, thermoplastic urethane. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i) and MPEP 2163-2163.07(b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, and 13-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al., US 2003/0196658 in view of Madaus et al., US 2004/0025882.
Regarding claim 11, Ging discloses a respiratory mask system (nasal mask 10 of Figures 1 and 2 as per Paragraphs 106 and 107) for treating a patient for sleep disordered breathing (as per Paragraphs 2 and 14), comprising a mask  (the assembly of frame 20 and cushion 40 as per Paragraph 107) configured to engage the patient's face (via cushion 40 as depicted in Figure 1 and as per Paragraph 169) and deliver a supply of breathable gas to an airway of the patient during treatment for sleep disordered breathing (as per Paragraphs 14 and 111); and headgear (80 as per Paragraph 118) to support the mask in a desired position on the patient's face (as shown in figure 1), the headgear including a rigidizer (see Fig. 1, yoke 92; see paragraph 120, the “rigidizer” being only the yoke element 92) having two side portions (sagittal right and left units of 96 and 88 as shown in Figure 1b) configured to extend along respective sides of the patient's face (sagittal right and left sides of the patient’s face as shown in Figures 1 and 3) between the patient's eye and ear (particularly by way of 84 at 96, disposed to be placed there-between as shown in Figure 1) when the mask system is worn (Figure 1), the rigidizer comprising 1) a rigid or semi-rigid non-foam rigidizing material (see paragraph 120, yoke 92 made of rigid, plastic material), there being a first surface of the rigidizing material (the surface of yoke 92 that faces the strap 84), a second surface of the rigidizing material (the surface of 92 facing away from the patient in use as shown in Figure 1b) being opposite the first surface of the rigidizing material (Fig. 1b, surfaces of yoke 92 are opposite one another); and a laminated fabric covering (Fig. 1b, fabric strap 84; the limitation “fabric” does not preclude a laminated fabric; see paragraph 120); and wherein the fabric covering is fixedly attached to the rigidizing material (see paragraph 120, the strap 84 and yoke 92 are attached via adhesives, stitching, or other known methods).
Ging does not disclose the fabric covering disposed around the rigidizing material such that in a transverse cross-sectional view of the rigidizer, the fabric covering completely surrounds the rigidizing material, the fabric covering further including a non-patient contacting side opposite the patient contacting side, wherein the patient contacting side of the fabric covering has fabric inner surface in direct contact with a first surface of the rigidizing material, and the non-patient contacting side of the fabric covering having a fabric inner surface in direct, contact with a second surface of the rigidizing material.  
However, Madaus teaches a headgear (headband 1 in Figure 1 as per Paragraph 33) for a respiratory mask (holding device that is a headband as per the Abstract thereof) including a fabric covering (Figures 2 and 4, components 8, 6, and 5 as per Paragraphs 35 and 36, the “fabric covering” being the multiple layers including the covering layers 8 and 6 and the padding 5. The claim does not preclude the fabric covering from being comprised of multiple layers (e.g. a composite fabric or a laminated fabric) or exclude a foam layer or require a single layer of one material, thus Madaus teaches this limitation) disposed around a rigidizing material (reinforcement element 4 in Madaus; see paragraph 35, a reinforcing layer thus analogous to the rigidizer of Ging) such that in a transverse cross-sectional view (as shown in Figure 5 as per Paragraph 39) of the rigidizer the fabric covering completely surrounds the rigidizing material (covering on a patient-facing side by way of 6 and a non-patient-facing side by way of 8), the fabric covering further including a non-patient contacting side (8) opposite the patient contacting side (6), wherein the patient contacting side of the fabric covering has inner surface (that of 8 contacting 4) in direct contact with a first surface of the rigidizing material, and the non-patient contacting side of the fabric covering having an inner surface (that of 8, facing 5) in direct contact with a second surface of the rigidizing material (the outer, non-patient-facing side of 5), the surfaces joined by welding or adhesion (see paragraph 39).
Madaus and Ging are analogous in that both are from the field of headgear for respiratory masks.  Therefore it would have been obvious to one of ordinary skill in the art  at the time of the invention to modify the fabric covering of Ging to completely surround the rigidizing material such that in a transverse cross-sectional view of the rigidizer the fabric covering completely surrounds the rigidizing material, and accordingly to further including a non-patient contacting side opposite the patient contacting side, wherein the patient contacting side of the fabric covering has inner surface in direct contact with a first surface of the rigidizing material, the non-patient contacting side of the fabric covering having an fabric inner surface in direct contact with a second surface of the rigidizing material as taught by Madaus. It would have been obvious to do so for the purpose as taught by Madaus in Paragraphs 4, 35 and 36 of providing improved wearing comfort and advantageous padding of the lateral edge of a reinforcement insert.  
Regarding claim 13, Ging futher teaches wherein the rigidizer is removably connected to the mask (the rigidizer 92, connected to the straps, is removably connected to the mask comprised of the frame 20 and cushion 40 via clips 82 of Figure 1 of Ging as per Paragraph 120).
Regarding claim 14, Ging further teaches wherein the rigidizer is directly connectable to the mask (rigidizer 92, extending toward the end of the strap, is attached to the straps is directly connected via clips 82 of Figure 1 of Ging as per Paragraph 120).
Regarding claim 15, Ging, as modified, further teaches at least one of the fabric  inner surface of the patient contacting side of the fabric covering and the fabric inner surface of the non-patient contacting side of the fabric covering (both inner surfaces of the modified fabric covering of Ging according to Madaus as detailed regarding claim 11, as shown in Figure 4 of Madaus wherein the inner surface of the layer 5 contacts 4 and the inner surface of 8 contacts 4,) is fixedly attached to a corresponding one of the first and second surfaces of the rigidizing material (attached by thermo-welding as per Paragraph 39 of Madaus), and wherein the first surface of the rigidizing material is in direct contact with the inner surface of the patient contacting side of the fabric covering across an entire width of the rigidizing material (as shown by the disposition of patient-contacting side 6 in Figure 5 of Madaus, in contact with 4 across the cross-sectional width of 5), and 2) the second surface of the rigidizing material is in direct contact with the fabric inner surface of the non-patient contacting side of the fabric covering across the entire width of the rigidizing material (as shown by the disposition of non-patient-contacting side 4 in Figure 4 of Madaus, in contact with 4 across the cross-sectional width of 4).
Regarding claim 16, the fabric covering in the modified Ging is adhesively attached to the rigidizing material (as taught by Madaus in paragraph 39 thereof, applied to the modified Ging as detailed regarding claim 11 above).
Regarding claim 17, Ging further teaches wherein the material of the rigidizer comprises a plastic material (yoke 92 made of rigid material that is plastic as per Paragraph 120), and the rigidizing material is inextensible (being rigid plastic and resisting deformation as recited in Ging).
Regarding claim 18, Ging, as modified, further teaches wherein the fabric covering (that of the modified Ging in view of Madaus as detailed regarding claim 11 above) encapsulates the rigidizing material (as shown in Figure 4 of Madaus wherein covering portions 6 and 8 surround the rigidizing material at 4 and 5).
Regarding claim 19, Ging, as modified, further teaches wherein each side portion of the rigidizer is curved (as shown in Figures 1 and 1b of Ging, yoke 92 is curved at the junction of 94 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging)  along its length that is configured to extend between the patient's eye and ear (as per paragraph 121 and s shown in Figure 1 of Ging) so as to redirect seal-forces when the mask system is worn (stabilizing 10 on the head of a patient as per Paragraph 121).
Regarding claim 20, Ging further teaches wherein the rigidizer includes at least one bend (as shown in Figure 1 of Ging, bent at the junction of 98 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging, the yoke 92 following along strap 84) having a narrowed width (96 being narrowed relative to 94 as depicted) as compared to a width of remaining portions (front end 94 of Ging) of the rigidizer.
Regarding claim 21, Ging, as modified, further teaches wherein the patient contacting side of the fabric covering comprises a same material as a material of the non-patient contacting side of the fabric covering (the fabric material of paragraph 120 of Ging being modified in view of the teaching as shown in Figure 4 of Madaus to extend about the rigidizer of Ging and thus being the same on both sides of the rigidizer; further Madaus teaches that both sides of the outer layer are of textile material).
Regarding claim 22, Ging, as modified, further teaches wherein, in a transverse cross-sectional view (as shown in Figure 4 of Madaus) of the rigidizer (of the modified Ging in view of Madaus as detailed above), 1) the rigidizing material is disposed at a central portion of the rigidizer (encircled by fabric material at 8 and 6 as shown in Figure 4 of Madaus), and 2) the rigidizing material is not disposed in lateral edge portions of the rigidizer (the portions of 6 outward of 9 extending beyond the rigidizing material at 5 and 4 of Madaus, as necessitated by material 8 and 6 surrounding the rigidizing material thus extending about the upper and lower edges of the rigidizing material) to provide the rigidizer with softened edges (inherently, by surrounding the edges of the rigidizing material with softened edges of fabric material).
Regarding claim 23, Ging, as modified, further teaches wherein, in the lateral edge portions of the rigidizer, the patient contacting side and the non-patient contacting side of the fabric covering are directly attached to one another (as shown in Figure 4 of Madaus and as per Paragraph 39 thereof, the portions of 6 outward of 9 extend beyond the rigidizing material at 5 and 4 of Madaus, and are joined by welding).
Regarding claim 24, the patient contacting side and the non-patient contacting side of the fabric covering (that of the modified Ging in view of Madaus as detailed above) are heat sealed to one another in the lateral edge portions of the rigidizer (welded as per Paragraph 39 in the region of 9 in Figure 4 of Madaus, 9 being appreciably close to the lateral edges as depicted).
Claims 12 and 26-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging et al., US 2003/0196658 in view of Madaus et al., US 2004/0025882, and further in view of Pantino US 5832918.
Regarding claim 12, Ging, as modified, teaches all previous elements of the claim as stated above and further teaches rigidizer is a continuous component (see Fig. 1b, yoke 92 is a continuous piece). Ging does not teach wherein the rigidizer extends across an anterior portion of the mask.
However, Pantino teaches an analogous respiratory mask system (Fig. 1 and abstract) wherein the rigidizer is a continuous component that extends across an anterior portion of the mask (see Fig. 6, rigidizer strap 60 extends across front of mask 20, see col. 6, lines 60-67).
Therefore it would have been obvious to one of ordinary skill in the art  at the time of the invention to modify the rigidizer of the modified Ging to extend across an anterior portion of the mask, as taught by Pantino, for the purpose of providing an effective seal of the mask to the user’s face (Pantino col. 6, lines 63-65, the strap 60 seals the mask to the user).
Regarding claim 26, Ging discloses a respiratory mask system (nasal mask 10 of Figures 1 and 2 as per Paragraphs 106 and 107) for treating a patient for sleep disordered breathing (as per Paragraphs 2 and 14), comprising a mask  (the assembly of frame 20 and cushion 40 as per Paragraph 107) configured to engage the patient's face (via cushion 40 as depicted in Figure 1 and as per Paragraph 169) and deliver a supply of breathable gas to an airway of the patient during treatment for sleep disordered breathing (as per Paragraphs 14 and 111); and headgear (80 as per Paragraph 118) to support the mask in a desired position on the patient's face (as shown in figure 1), the headgear including a rigidizer (see Fig. 1, yoke 92; see paragraph 120, the “rigidizer” being only the yoke element 92) having two side portions (sagittal right and left units of 96 and 88 as shown in Figure 1b) configured to extend along respective sides of the patient's face (sagittal right and left sides of the patient’s face as shown in Figures 1 and 3) between the patient's eye and ear (particularly by way of 84 at 96, disposed to be placed there-between as shown in Figure 1) when the mask system is worn (Figure 1), the rigidizer comprising 1) a rigid or semi-rigid non-foam rigidizing material (see paragraph 120, yoke 92 made of rigid, plastic material), there being a first surface of the rigidizing material (the surface of yoke 92 that faces the strap 84), a second surface of the rigidizing material (the surface of 92 facing away from the patient in use as shown in Figure 1b) being opposite the first surface of the rigidizing material (Fig. 1b, surfaces of yoke 92 are opposite one another).
Ging does not disclose the fabric covering disposed around the rigidizing material such that in a transverse cross-sectional view of the rigidizer, the fabric covering completely surrounds the rigidizing material, the fabric covering further including a non-patient contacting side opposite the patient contacting side, wherein the patient contacting side of the fabric covering has fabric inner surface in direct contact with a first surface of the rigidizing material, and the non-patient contacting side of the fabric covering having a fabric inner surface in direct, contact with a second surface of the rigidizing material.  
However, Madaus teaches a headgear (headband 1 in Figure 1 as per Paragraph 33) for a respiratory mask (holding device that is a headband as per the Abstract thereof) including a fabric covering (Figures 2 and 4, components 8, 6, and 5 as per Paragraphs 35 and 36, the “fabric covering” being the multiple layers including the covering layers 8 and 6 and the padding 5. The claim does not preclude the fabric covering from being comprised of multiple layers) disposed around a rigidizing material (reinforcement element 4 in Madaus; see paragraph 35, a reinforcing layer thus analogous to the rigidizer of Ging) such that in a transverse cross-sectional view (as shown in Figure 5 as per Paragraph 39) of the rigidizer the fabric covering completely surrounds the rigidizing material (covering on a patient-facing side by way of 6 and a non-patient-facing side by way of 8), the fabric covering further including a non-patient contacting side (8) opposite the patient contacting side (6), wherein the patient contacting side of the fabric covering has inner surface (that of 8 contacting 4) in direct contact with a first surface of the rigidizing material, and the non-patient contacting side of the fabric covering having an inner surface (that of 8, facing 5) in direct contact with a second surface of the rigidizing material (the outer, non-patient-facing side of 5), the surfaces joined by welding or adhesion (see paragraph 39).
Madaus and Ging are analogous in that both are from the field of headgear for respiratory masks.  Therefore it would have been obvious to one of ordinary skill in the art  at the time of the invention to modify the fabric covering of Ging to completely surround the rigidizing material such that in a transverse cross-sectional view of the rigidizer the fabric covering completely surrounds the rigidizing material, and accordingly to further including a non-patient contacting side opposite the patient contacting side, wherein the patient contacting side of the fabric covering has inner surface in direct contact with a first surface of the rigidizing material, the non-patient contacting side of the fabric covering having an fabric inner surface in direct contact with a second surface of the rigidizing material as taught by Madaus. It would have been obvious to do so for the purpose as taught by Madaus in Paragraphs 4, 35 and 36 of providing improved wearing comfort and advantageous padding of the lateral edge of a reinforcement insert.  
Ging further does not teach wherein the rigidizer extends across an anterior portion of the mask.
However, Pantino teaches an analogous respiratory mask system (Fig. 1 and abstract) wherein the rigidizer is a continuous component that extends across an anterior portion of the mask (see Fig. 6, rigidizer strap 60 extends across front of mask 20, see col. 6, lines 60-67).
Therefore it would have been obvious to one of ordinary skill in the art  at the time of the invention to modify the rigidizer of the modified Ging to extend across an anterior portion of the mask, as taught by Pantino, for the purpose of providing an effective seal of the mask to the user’s face (Pantino col. 6, lines 63-65, the strap 60 seals the mask to the user).
Regarding claim 27, Ging futher teaches wherein the rigidizer is removably connected to the anterior portion of the mask (the rigidizer 92, connected to the straps, is removably connected to the mask comprised of the frame 20 and cushion 40 via clips 82 of Figure 1 of Ging as per Paragraph 120; see also Pantino fig. 1 and col. 6, lines 63-67, the strap is adjustable, being attached by attachment 50 which allows removal as well).
Regarding claim 28, Ging further teaches wherein the rigidizer is directly connectable to the mask (rigidizer 92, extending toward the end of the strap, is attached to the straps is directly connected via clips 82 of Figure 1 of Ging as per Paragraph 120; see also Pantino fig. 1 and col. 6, lines 63-67, the strap is attach ed by attachment 50 directly to mask 20).
Regarding claim 29, Ging further wherein the fabric covering is fixedly attached to the rigidizing material (see paragraph 120, the strap 84 and yoke 92 are attached via adhesives, stitching, or other known methods).
Regarding claim 30, the fabric covering in the modified Ging is adhesively attached to the rigidizing material (as taught by Madaus in paragraph 39 thereof, applied to the modified Ging as detailed regarding claim 11 above).
Regarding claim 31, Ging further teaches wherein the material of the rigidizer comprises a plastic material (yoke 92 made of rigid material that is plastic as per Paragraph 120).
Regarding claim 32, Ging, as modified, further teaches wherein the fabric covering (that of the modified Ging in view of Madaus as detailed regarding claim 11 above) encapsulates the rigidizing material (as shown in Figure 4 of Madaus wherein covering portions 5, 6, and 8 surround the rigidizing material of 4).
Regarding claim 33, Ging, as modified, further teaches wherein each side portion of the rigidizer is curved (as shown in Figures 1 and 1b of Ging, yoke 92 is curved at the junction of 94 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging)  along its length that is configured to extend between the patient's eye and ear (as per paragraph 121 and s shown in Figure 1 of Ging) so as to redirect seal-forces when the mask system is worn (stabilizing 10 on the head of a patient as per Paragraph 121).
Regarding claim34, Ging further teaches wherein the rigidizer includes at least one bend (as shown in Figure 1 of Ging, bent at the junction of 98 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging, the yoke 92 following along strap 84) having a narrowed width (96 being narrowed relative to 94 as depicted) as compared to a width of remaining portions (front end 94 of Ging) of the rigidizer.
Regarding claim 35, Ging, as modified, further teaches wherein the patient contacting side of the fabric covering comprises a same material as a material of the non-patient contacting side of the fabric covering (the fabric material of paragraph 120 of Ging being modified in view of the teaching as shown in Figure 4 of Madaus to extend about the rigidizer of Ging and thus being the same on both sides of the rigidizer, further Madaus teaches both the inner and outer layer of the covering being of textile material).
Regarding claim 36, Ging, as modified, further teaches wherein, in a transverse cross-sectional view (as shown in Figure 4 of Madaus) of the rigidizer (of the modified Ging in view of Madaus as detailed above), 1) the rigidizing material is disposed at a central portion of the rigidizer (encircled by fabric material at 8 and 6 as shown in Figure 4 of Madaus), and 2) the rigidizing material is not disposed in lateral edge portions of the rigidizer (the portions of 6 outward of 9 extending beyond the rigidizing material at 5 and 4 of Madaus, as necessitated by material 8 and 6 surrounding the rigidizing material thus extending about the upper and lower edges of the rigidizing material) to provide the rigidizer with softened edges (inherently, by surrounding the edges of the rigidizing material with softened edges of fabric material).
Regarding claim 37, Ging, as modified, further teaches wherein, in the lateral edge portions of the rigidizer, the patient contacting side and the non-patient contacting side of the fabric covering are directly attached to one another (as shown in Figure 4 of Madaus and as per Paragraph 39 thereof, the portions of 6 outward of 9 extend beyond the rigidizing material at 5 and 4 of Madaus, and are joined by welding).
Regarding claim 38, the patient contacting side and the non-patient contacting side of the fabric covering (that of the modified Ging in view of Madaus as detailed above) are heat sealed to one another in the lateral edge portions of the rigidizer (welded as per Paragraph 39 in the region of 9 in Figure 4 of Madaus, 9 being appreciably close to the lateral edges as depicted).
Regarding claim 39, said headgear of Ging further comprises (Figure 1b, cross-strap 142 as per Paragraph 147 of Ging) a strap extending between the two side portions of the rigidizer (as shown in Figure 1b, extending between portions 98 thereof) and configured to contact a rear portion of the patient's head (as shown in Figure 1 and as per Paragraph 147) when the mask system is worn.
Regarding claim 40, the rigidizer of Ging is a continuous component (continuous between the portions of 84 joined to 96, 90 and 94 as depicted in Figure 2 of Ging) that extends across an anterior portion of the mask (see above rejection of claim 26), the fabric covering in the modified Ging is adhesively attached to the rigidizing material (as taught by Madaus in paragraph 39 thereof, applied to the modified Ging as detailed regarding claim26 above) wherein the rigidizing material of Ging comprises a plastic material (rigid material that is plastic as per Paragraph 120 of Ging) the rigidizer includes at least one bend (as shown in Figure 1 of Ging, bent at the junction of 98 and 96 where 96 curves upward to meet 140, and as per Paragraph 12 of Ging) having a narrowed width (96 being narrowed relative to 94 as depicted) as compared to a width of remaining portions (front end 94 of Ging) of the rigidizer, the patient contacting side of the fabric covering comprises a same material as a material of the non-patient contacting side of the fabric covering (the fabric material of paragraph 120 of Ging being modified in view of the teaching as shown in Figure 4 of Madaus to extend about the rigidizer of Ging) wherein in a transverse cross-sectional view (as shown in Figure 4 of Madaus) of the rigidizer (of the modified Ging in view of Madaus as detailed above), 1) the rigidizing material is disposed at a central portion of the rigidizer (encircled by fabric material at 8 and 6 as shown in Figure 4 of Madaus), and 2) the rigidizing material is not disposed in lateral edge portions of the rigidizer (the portions of 6 outward of 9 extending beyond the rigidizing material at 5 and 4 of Madaus, as necessitated by material 8 and 6 surrounding the rigidizing material thus extending about the upper and lower edges of the rigidizing material) to provide the rigidizer with softened edges (inherently, by surrounding the edges of the rigidizing material with softened edges of fabric material) and wherein in the lateral edge portions of the rigidizer of the modified Ging, the patient contacting side and the non-patient contacting side of the fabric covering are directly attached to one another (as shown in Figure 4 of Madaus and as per Paragraph 39 thereof, the portions of 6 outward of 9 extend beyond the rigidizing material at 5 and 4 of Madaus, and are joined by welding).
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ging and Madaus and as applied to claim 11 above, and further in view of Smith at al., US 2003/0051732. 
Regarding claim 26, Ging further teaches wherein the headgear comprises a strap (Figure 1b as per Paragraph 147 of Ging) extending between the two side portions of the rigidizer (as shown in Figure 1b, extending between 98 thereof) and configured to contact a rear portion of the patient's head (as shown in Figure 1 of Ging and as per Paragraph 147) when the mask system is worn, Ging does not disclose the strap to be elastic.
Smith teaches a headgear (Figure 4, , 40 as per Paragraph 51) or a respiratory mask system (as per the Abstract of Smith) wherein a strap (407 of Smith, analogous to 142 of Ging by way of being a lower, rear strap) extending between two side portions (405 and 404 in Smith) of the and configured to contact a rear portion of the patient's head when the mask system is worn (as depicted and as per Paragraph 51), wherein the strap is elastic (407 being a flexible section having elasticity as per Paragraph 51 of Smith).
Smith and Ging are analogous in that both are from the field of laminated headgear for respiratory masks.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the elastic material of Smith as the material of the strap of Ging.  It would have been obvious to do so for the purpose, as taught by Smith in Paragraph 51 thereof of allowing the strap to contract to maintain the mask against the user’s face.
Response to Arguments
Applicant’s arguments with respect to claims 11 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new rejection is based on the interpretation of the rigidizer as being the yoke of Ging, this yoke being non-foam (see above rejection). Therefore, applicant’s arguments related to the modification of Ging, Lubke, and Madaus are moot. Further, applicant’s arguments directed toward the limitation of the rigidizer extending across the anterior portion of the mask are moot in view of the new rejection above in view of Pantino.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malis (US 5465712); Olsen (US 6701926); Smith (US 7096867) which disclose respiratory masks with rigidizers extending across an anterior portion of the mask.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785